953Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,679164. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claims 1 and 11 of the current application are generic features of the corresponding limitations of claims 1 and 16, respectively, of the US. Pat. No.: 10,679164.

Instant Application No.: 16/867953
US. Pat. No.: 10,679164
1. A method comprising: receiving, by one or more processors, an identification of an entity; selecting, by the one or more processors, based on at least identification of the entity, one or more models from a plurality of models to use for the entity to configure one or more simulated phishing campaigns directed to users associated with the entity, the plurality of models comprising one of an artificial intelligence or machine learning model executable and configured to specify to the one or more processors how to configure the one or more simulated phishing campaigns; executing, by the one or more processors using the selected one or more 






The Applicant’s requests that the Double Patenting rejection be held in abeyance until the allowable form of the claims is known (see Page 5 of the applicant’s remark filed September 24, 2021 and on February, 21 2022).
The Examiner respectfully reject this request. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higbee et al. (Hereinafter referred to as Higbee, US. Pub. No.: US 20160301705 A1) in view of Hunt et al. (Hereinafter referred to as Hunt; US 20170078310 A1).


As per claim 1:
Higbee disclose a method comprising:

selecting, by the one or more processors, based on at least identification of the entity, one or more models to use for the entity to configure one or more simulated phishing campaigns directed to users associated with the entity (0027: manage simulated phishing campaigns and counter phishing attacks; 0033: A simulated phishing attack message may be generated in a phishing simulation module from template message);
one or more models comprising one of an artificial intelligence or machine learning model (0106-0109: Other clustering techniques contemplated include k-means, deep learning (such as a convolutional neural network), or through various other machine learning techniques, such as natural language processing; 0123: other integrations 1840 may include machine learning and/or natural language processing APIs);
executing, by the one or more processors using the selected one or more models, one or more simulated phishing campaigns configured using the one or more selected models (0029-0030: internal simulated phishing campaigns to be launched from a phishing simulation module; generate a simulated phishing message in a phishing simulation module 330 to send to any number of individuals in the organization a simulated phishing attack message; 0033: a simulated phishing attack constructed from the template message in the phishing simulation module); and


Higbee does not explicitly disclose the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns and the plurality of models executable and configured to specify to the one or more processors how to configure the one or more simulated phishing campaigns. Hunt, in analogous art however, discloses the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns and the plurality of models executable and configured to specify to the one or more processors how to configure the one or more simulated phishing campaigns ([0122-0123] Phishing Model Analysis: The phishing model analysis module may be configured to apply one or more phishing models from the phishing model database to the extracted features. Applying one or more phishing models to the features may include determining a first subset of extracted features that are relevant to a first phishing model. A phishing model may include a number of phishing rules where each phishing rule is located at a first node of a phishing model. Each phishing rule may include a conditional statement that compares one or more features from the extracted features to a conditional rule to determine whether the rule is true or false. 
[0137-0139] Generation of a Phishing Model:  Phishing models may be generated by the phishing model analysis module of the computing device using any suitable method. For example, phishing models may be generated dynamically during phishing analysis based on the latest information that the system knows about phishing behavior. The phishing models may be generated, vetted, and used for a particular period of time before being re-calculated. Further, the phishing models may be generated using computer learning based on a training set of website information that has been verified as being associated with websites that are performing phishing and not performing phishing. The phishing model generation module may analyze the characteristics of the training set of website information and identify characteristics that tend to indicate a website is phishing or not phishing by analyzing and comparing the characteristics present in the website information of the training set of websites. The training set may be constantly updated to ensure that new trends in phishing website behavior are captured. 
[0141, 0146-0148] Generation/Application of a Phishing Policy: The phishing model analysis module of the computing device determines one or more phishing models associated with the selected phishing policy. The phishing policy database may include a number of different phishing policies and associated phishing models. Each phishing policy may have one or more phishing models associated with it. The phishing models may be generated dynamically or be stored in a phishing policy database. The phishing model analysis module of the computing device may determine whether the selected phishing policy uses a single phishing model or if the phishing policy is designed to use multiple phishing models. The phishing model analysis module of the computing device 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the simulated phishing campaigns disclosed by Higbee to include the one or more models are selected from a plurality of models to configure the one or more simulated phishing campaigns and the plurality of models executable and configured to specify to the one or more processors how to configure the one or more simulated phishing campaigns. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a more effective, efficient, and accurate phishing detection of sophisticated phishing attacks by rendering and analyzing document object model (DOM) objects associated with a website for features that indicate phishing behavior as suggested by Hunt (0005-0007).

As per claim 2:
Higbee disclose receiving, by the one or more processors, via a user interface the identification of the entity and one or more attributes of the entity (0028: a management console module 140 to manage simulated phishing campaigns and incoming reported messages; an organization 160 such that messages can be sent from the network server device 110 to individual users 180 at the organization; 0066-0067; 0069-0070: display a list of all messages assigned to the cluster; 0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters).


Higbee disclose identifying, by the one or more processors, one or more attributes of the entity (0028: a management console module 140 to manage simulated phishing campaigns and incoming reported messages; an organization 160 such that messages can be sent from the network server device 110 to individual users 180 at the organization; 0066-0067; 0069-0070: display a list of all messages assigned to the cluster; 0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters).

As per claim 4:
Higbee disclose selecting, by the one or more processors, the one or more models from the plurality of models using one or more attributes of the entity (0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters).

As per claim 5:
Higbee discloses identifying, by the one or more processors, one or more attributes of users associated with the entity (0079: creating new rules with parameters for rules; 0103-0104: clusters can be defined based on certain parameters; 111).

As per claim 6:
Hunt discloses selecting, by the one or more processors, the one or more models from the plurality of models using one or more attributes of the users ([0035]: Iidentify and analyze phishing commonalties and/or characteristics that indicate that a website, email, or other 

As per claim 7:
Higbee discloses where the one or more models comprises a template selected from a plurality of templates for the simulated phishing campaign (0033: The phishing simulation module may provide a template message, a simulated phishing attack constructed from the template message in the phishing simulation module; 0036: The phishing simulation module may also store templates that may contain no placeholders).

As per claim 8:
Higbee discloses determining as the one or more vulnerabilities a percentage of users that are phish-prone (0089: a modifier that increases the score if a certain number or percentage of users reports the malicious message).


Higbee discloses wherein the percentage of users that are phish-prone comprises a number of the users that interacted with a simulated phishing communication (0087-0088: users having associated reputations scores).

As per claim 10:
Higbee discloses wherein the one or more vulnerabilities causing one or more of the users of to interact with a simulated phishing communication includes one or more of the following: a type of the simulated phishing communication, a type of exploit used by the simulated phishing communication, content of the simulated phishing communication and timing of or between simulated phishing communications (0087-0088: for phishing attack or malicious message and report, configuring user response according to score and threshold for suspicious report; for example advanced persistent threat (APT)=75 points; crime ware=10; non-malicious=−5; spam=−1; simulated phishing messages=+5 points).

As per claims 11-20:
Claims 11-20 are directed to a system comprising: one or more processors, coupled to memory and configured to perform having substantially similar corresponding limitation features of claims 1-10 and therefore, claims 11-20 are rejected with the rationale given above to reject claims 1-10 respectively.

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Select Model 
[0074] In artificial intelligence models for natural language processing, words can be represented (also described as embedded) as vectors. Vector space models (VSMs) represent or embed words in a continuous vector space where semantically similar words are mapped to nearby points (are embedded nearby each other).  Predictive models directly try to predict a word from its neighbors in terms of learned small, dense, embedding vectors.
[0137] Campaign controller 250 includes a model retraining module 232 or model retrainer. The model retraining module 232 periodically retrains one or more artificial intelligence models 216. The model retraining module 232 may initiate retraining for a model after the model has been used a number of times and there is history on how effective the model has been. The model retraining module 232 may initiate retraining for a model because new information pertaining to the model has been acquired by artificial intelligence driven agent (AIDA) system 215. The model retraining module 232 may 
[0177] In the context of the AIDA system, neural networks may be trained with data related to simulated phishing campaigns to create or establish models that direct, identify or specify how to configure and/or execute a simulate phishing campaign. As such, the training of neural networks applies machine learning to data from and associated with results of simulated phishing campaigns to establish models for simulated phishing campaigns. A model for a simulated phishing campaign may take as input any type and form of information related to the simulated phishing campaign, such as but not limited to attributes of user, attributes of the company of the users, date and temporal information, previous actions, user history, template information, previous types of messages communicated, timing information, etc. The model may output any information for creating, executing and/or managing a simulated phishing campaign, such as but not limited to a first action to perform, a next action to perform, a persona to use, a template to use, content of the template, type of message/communication, timings of message/communications, etc.
[0210] In some embodiments, models are created which select a preferred, or desired kind of training for a user based on recipient information and/or recipient actions when they fail a phishing campaign. In some embodiments, training models are created based on a user's behavior in an AIDA campaign subsequent to completing specific training materials. In some embodiments, training models are created based on a user's behavior in an AIDA campaign after the user has failed a previous simulated phishing campaign and has received training targeted towards the failure mode of the user.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494